DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on November 30, 2020 have been receive and entered. Claims 1, 4 have been amended, while claim 2-3, 12 and 14-23 have been canceled. Claims 24-32 are newly added. Claims 1, 4-11, 13, 24-32 are pending in the instant application.
Election/Restrictions
Applicant’s election without traverse of claims 1-13 (group I) in the reply filed on March 4, 2020 was acknowledged. Applicant’s election without traverse of species C1E1, AAVrh10 and constitutively active promoter for species of nucleic acid, vector and promoter respectively is acknowledged. However, upon further consideration, election of species requirements are hereby withdrawn and all the non-elected species of nucleic acid, vectors and promoter are hereby rejoined with the elected species. 
Claims 1, 4-11, 13, 24-32 are under consideration. 
Priority
This application is a divisional of US application no 15/167,729 05/27/2016, now US patent no 10214731, which claims priority from US provisional application 62/324,183 filed on 04/18/2016 that claims priority from US provisional application no 62/167,603 filed on 05/28/2015.
Withdrawn-Claim Rejections - 35 USC § 102
Claims 1-3, 7, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollard et al (US20030073652, dated 04/17/2003). In view of Applicants’ amendment of base claim 1, deleting the limitation “a nucleic acid sequence which encodes human Factor XII”,  the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.

Maintained -Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 7-9  and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeth et al (WO/2012/122025, dated 09/13/2012).
Claims are directed to a rAAV comprising a promoter operably linked to a nucleic acid sequence which encodes human Cl esterase inhibitor (CIEI). 
With respect to claim 1, Roeth et al teach a recombinant vector comprising a polynucleotide sequence encoding a human Cl esterase inhibitor (see para. 391, 468) to treat to treat angioedema, wherein said vector is an AAV vector (see para. 171-172, 475-478), wherein the recombinant vector is a viral vector including AAV (see para. 475-478). It is further disclose that to enable the expression the inserted nucleic acid sequence, is placed under the control of control elements such as a promoter (see para. 175).
Regarding claims 7-9, Roeth et al teach that vector may include constitutive promoters, tissue specific promoters, or inducible promoters (see para. 175, 188).
With respect to claim 11, Roeth et al teach the vector encodes proteins comprising an amino acid sequence that is 100% identical to SEQ ID NO: 10 (human Cl esterase inhibitor) that has 100% sequence homology with SEQ ID NO 1. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding Claim 13, Roeth et al teach comprising pharmaceutically acceptable carrier and a vector of the invention vector (see para. 439)
Accordingly, Roeth et al anticipates claims 1-3, 7-9 and 13.

Maintained & New - Claim Rejections - 35 USC § 103-necessitated by amendments
.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Roeth et al (WO/2012/122025, dated 09/13/2012) and Niwa et al. (Gene, 108: 193-199, 1991).
Roeth et al teach a recombinant vector comprising a polynucleotide sequence encoding a human Cl esterase inhibitor (see para. 391, 468) to treat to treat angioedema, wherein said vector is an AAV vector (see para. 171-172, 475-478), wherein the recombinant vector is a viral vector including AAV (see para. 475-478). It is further disclose that to enable the expression the inserted nucleic acid sequence, is placed under the control of control elements such as a promoter (see para. 175).Roeth et al differ from claimed invention by not disclosing that the promoter is CAG promoter. 
Before the effective filing date of instant application, Niwa reported testing efficiency of different promoter elements for the construction of expression vector that enhances the level of expression of the linked exogenous gene. The results shows CAG promoter showed highest activity as compared to CMV and RSV (see table 1). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the vector comprising a CMV promoter operably linked to a nucleic acid sequence which encodes human C1 esterase inhibitor (C1EI) as disclosed in Roeth by substituting CMV promoter with functionally equivalent stronger CAG promoter as disclosed in Niwa, to  improve the expression of transgene, as instantly claimed, with a reasonable expectation of success,  before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art reported CAG promoter shows highest level of transgene expression in different cells as compared to other promoters (see Niwa table 1). One of skill in the art would have been expected to have a reasonable expectation of success because all the recited elements were known in the art, and hence "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith , --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR , 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 4-11, 13, 24-31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Roeth et al (WO/2012/122025, dated 09/13/2012) and Hu et al (J Gene Med. 2010, 12(9): 766–778)/Sodhi et al (Molecular Therapy vol. 15 no. 3, 481–491 2007).
With respect to claims 1 and 26, Roeth et al teach a recombinant vector comprising a polynucleotide sequence encoding a human Cl esterase inhibitor (see para. 391, 468) to treat to treat angioedema, wherein said vector is an AAV vector (see para. 171-172, 475-478). It is further disclose that to enable the expression the inserted nucleic acid sequence, is placed under the control of control elements such as a promoter (see para. 175). Regarding claims 7-9, 28-30, Roeth et al teach that vector may include constitutive promoters, tissue specific promoters, or inducible promoters (see para. 175, 188). With respect to claim 11, 31, Roeth et al teach the comprising pharmaceutically acceptable carrier and a vector of the invention vector (see para. 439)
Roeth et al differ from claimed invention by not disclosing that the AAV is of serotype 8, 9 or rh10 and the promoter is CAG promoter. 
However, use of different AAV serotype to express gene of interest was routine in art before the effective filing date of the instant invention. Sodhi et al reported highest levels of expression of a secreted marker protein with AAVrh.10, a clade E, non-human primate (rhesus macaque)-derived AAV gene transfer vector (see page 481, col. 2, para. 2 and reference therein). It is further disclosed that AAVrh.10 vector comprising gene of interest under the control of CAG promoter (see page 489, col. 1, para.2) gave the highest levels of transgene expression as compared to the commonly used AAV 2, 5 and 8 capsid (see page 481, col. 2, last para.) Sodhi et al further reported that AAVrh.10 is derived from a rhesus macaque,   and may be more applicable to use in humans owing to the absence of pre-existing anti-vector immunity. It is noted that not only was AAVrh.10 able to mediate better levels but also  functioned equally well in naıve animals and in animals previously immunized against the human serotypes of AAV (see page 482, col. 1, para. 1). Likewise, Hu et al teach comparing recombinant AAV vectors  expressing firefly luciferase driven by the cytomegalovirus-enhanced chicken β-actin promoter (AAV.CB.LUC) were packaged with viral capsids AAV 8, 9, and rh10 (see page 2, under material and method, para. 3). It is disclosed that AAV rh10 provided the greatest level of expression followed by AAV8 and AAV9 as compared to all other serotypes (see page 9, last para.).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the AAV vector comprising a nucleic acid sequence which encodes human C1 esterase inhibitor (C1EI) as disclosed in Roeth by substituting AAV serotype  with functionally equivalent more efficient rAAV rh10, rAAV-8 or rAAV9  as disclosed in Sodhi/Hu,  in order to  improve sustained expression of transgene in humans, as instantly claimed, with a reasonable expectation of success,  before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art reported AAVrh.10 vector comprising gene of interest under the control of CAG promoter reported (i) the highest levels of transgene expression as compared to the commonly used other AAV 2, 5 and 8 capsid and (ii) the use in humans due to absence of pre-existing anti-vector immunity (supra). Alternatively, it would be obvious to one of ordinary skill in the art to try any one rAAV rh10, rAAV-8 or rAAV9 to express human C1 esterase inhibitor from the finite list of gene listed by Roeth from the finite number of optimal rAAV vector disclosed in Sodhi/Hu. One of skill in the art would have been expected to have a reasonable expectation of success because all the recited elements were known in the art, and hence "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith , --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR , 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
Applicant disagree with the rejection arguing Roeth et al. is directed to multiple inventions. Applicant argues that Roeth et al. does not specifically disclose a recombinant AAV vector comprising a promoter operably linked to a nucleic acid sequence which encodes human C1EI, such as an AAV8, AAV9, or AAVrh10 vector, as recited by the pending claims. Applicant argues that Roeth et al. discloses numerous types of proteins, various vectors, and multiple promoters (see, e.g., paragraphs 0171, 0172, 0175, and 0188) for use with the methods and vectors described in Roeth et al. A person of ordinary skill in the art would not have had any credible reason to pick and choose the particular protein, vector, and promoters from the numerous embodiments described in Roeth et al. and/or to modify the teachings of Roeth et al. in the precise manner necessary to arrive at the claimed invention. Applicant argues that the specification of the present application provides experimental evidence demonstrating that the administration of a recombinant AAV vector  comprising a promoter operably linked to a nucleic acid sequence that encodes human C1EI results in long term expression in vivo, thereby treating disorders associated with a deficiency in a functional C1EI (e.g., hereditary angioedema) and/or treating or preventing symptoms thereof (see Examples 3 and 4 of the present application). In particular, Figures 5A-5D demonstrate that long-term clinical levels of human C1EI expression can be provided by recombinant AAV vectors from several serotypes, including AAV8, AAV9, and AAVrh.10.  Applicant continue to argue that a person of ordinary skill in the art could not have predicted that the beneficial effects of the AAV vector of the claimed invention based on the teachings of Roeth et al. The remaining cited references do not remedy the deficiencies of Roeth et al.  Applicant argues that the existence of the unexpected benefits attendant the present invention rebuts the obviousness positions recited in the Office Action, even if the combinations of the disclosures of the cited references are considered to properly establish prima facie obviousness. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant’s argument pertaining to anticipation rejection that Roeth et al. does not specifically disclose a recombinant an AAV8, AAV9, or AAVrh10 vector, it is noted that claims anticipated by Roeth et al  do not require  AAV8, AAV9, or AAVrh10. In the instant case, base claim 1 is broad and embrace any rAAV vector comprising a promoter operably linked to a nucleic acid sequence which encodes human C1 esterase inhibitor (C1EI). Applicant do not dispute that Roeth does not teach a rAAV vector comprising a promoter operably linked prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable”. 
In response to applicant’s argument a person of ordinary skill in the art would not have had any credible reason to pick and choose the particular protein, vector AAV8, AAV9, or AAVrh10, and promoters from the numerous embodiments described in Roeth et al, it should be noted that Roeth teaches selecting a nucleic acid sequence which encodes human C1 esterase inhibitor (C1EI) from a finite number (3 gene) of gene to be expressed using AAV (see claims in ‘025 and para. 391-392).  It is relevant to note that Roeth teaches using vector encoding human CI esterase inhibitor for treating hereditary angioedema (see para. 391). In fact, Roeth specifically teaches, the vector of the present invention are used to treat a disease, condition or disorder, wherein inhibition of CI esterase provides a therapeutically beneficial effect (see para. 392). In view of foregoing, it would be obvious for one of ordinary skill in the art seeking to treat hereditary angioedema or provides a therapeutically beneficial effect by inhibiting human CI esterase would be motivated to select a polynucleotide sequence encoding human CI esterase inhibitor from the list of three gene to make and use the invention, with reasonable expectation of success. 

Applicant’s arguments of unexpected superior result is not found persuasive because any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Roeth et al disclose a rAAV comprising a polynucleotide sequence encoding a human Cl esterase inhibitor (see para. 391, 468) to treat to treat angioedema (see para. 171-172, 468, 475-478, claims 7 and 10 of ‘025).  Hu/Sodhi who provide explicit motivation to one of ordinary skill in the art to use any one of AAV8, AAV9, or AAVrh10 showing highest level of stable expression, thus the relevance of Applicants' arguments with respect to use of these serotype of AAV is not apparent. Further, Hu/Sodhi et al. teach methodology for expressing gene of interest using  AAV8, AAV9, or AAVrh10 was considered routine in the prior art. Therefore the fact that AAV8, AAV9, or AAVrh10 may be used to improve the expression of gene of interest to a greater extent is an expected result, and is the goal behind use of AAVrh10. As indicated in MPEP 716.02(c), Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). Further, unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." Examples 3-4 teaches using a composition comprising 1011 genome copies of AAVrh.10-CAG-hC1E showing superior expression as compared to AAV8hC1EI vector, the AAV9hC1EI vector. However, the claims are not so limited. 

Conclusion
No claims allowed. 
Shin et al (Methods Mol Biol. 2012; 798: 267–284) teaches generic AAV production and purification protocol.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632